Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 74a is directed to rectangular receded portions, yet the lead line extends to a recessed portion of 74 that is merely an edge and not a rectangular portion. It appears that the lead line for 74a should extend toward the rectangular portions that appear on either circumferential side of 74b (compare [0022] with Fig. 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  it appears the word “in” before along is unnecessary and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–2 and 7–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7416260 to Cuevas et al. (“Cuevas”).
Regarding claim 1, Cuevas discloses a wheel center cap assembly for a work vehicle, comprising: a center cap 52 attached to a hub of a wheel coupled to an axle (as evident from Fig. 1), the center cap having a center axis; an adaptor 54 including a cap attachment portion (center of 54) to which the center cap is attached (as evident from Fig. 3) and a plurality of flange portions 60 disposed on the outer side of and along a circumferential direction of the cap attachment portion (e.g. see Fig. 1, 2); a coupling member 102 for coupling the flange portions to the hub; the cap attachment portion being an uneven portion formed in a circumferential face of a through hole centered about the center axis (as evident from Fig. 4); and a retention portion (92, 94) provided in an inner face of the center cap being elastically retained to the uneven portion, wherein the uneven portion is uneven in at least a radial direction of the center axis (as evident from Fig. 3A, 4).

Regarding claim 2, Cuevas discloses the wheel center cap assembly of claim 1, wherein: the retention portion comprises a retention piece that extends along the center axis and forms a hook 100 at its leading end (as evident from Fig. 3A), the retention piece being elastically deformable in the radial direction of the center axis; and a distance from an outer edge of the hook is set longer than a distance of [[the]] a corresponding receded portion of the uneven portion to the center axis (as evident from the circled portion of Fig. 3 below).

    PNG
    media_image1.png
    368
    719
    media_image1.png
    Greyscale


Regarding claim 7, Cuevas discloses the wheel center cap assembly of claim 1, wherein the uneven portion includes a plurality of recessed portions 70 (recessed relative to tabs 72) that are recessed in the radial direction of the center axis (as evident from Fig. 4 such that the radial diameter of 72C is greater than the diameter of 70).  
Regarding claim 8, Cuevas discloses the wheel center cap assembly of claim 7, wherein the plurality of recessed portions are evenly distributed around the uneven portion in along a circumferential direction of the uneven portion (as evident from Fig. 4)
Regarding claim 9, Cuevas discloses the wheel center cap assembly of claim 1, wherein the uneven portion includes a plurality of protruding pieces (largely defined by 72C which protrudes away from 72B of 72) that extend obliquely towards the center axis (as evident from Fig. 4, 72C extends at an incline toward the center axis). 
Regarding claim 10, Cuevas discloses the wheel center cap assembly of claim 7, wherein the uneven portion includes a plurality of protruding pieces (largely defined by 72C which protrudes away from 72B of 72) that extend obliquely towards the center axis (as evident from Fig. 4, 72C extends at an incline toward the center axis). 
Claim(s) 3–6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20050073192 to Bruce et al. (“Bruce”). 
Regarding claim 3, Bruce discloses a wheel center cap assembly for a work vehicle configured to be attached to a hub of a wheel coupled to an axle, comprising: an adaptor 10 including a center cap 28 having a center axis and a plurality of flange portions 38 disposed on a radially outer side from an outer circumference of the center cap (as evident from Fig. 2); each flange portion, among the plurality of flange portions, including a hub attachment portion (larger circled portion below from Fig. 2) for attachment to a shaft member (18, 24) that extends in the direction of the center axis from the hub (as evident from Fig. 2); and the hub attachment portion including at least one retention piece (smaller circled portion below from Fig. 2) to be elastically retained to a retention groove formed in the shaft member (as evident from Fig. 2; see [0023], last sentence). 

    PNG
    media_image2.png
    272
    366
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    346
    497
    media_image3.png
    Greyscale

Regarding claim 4, Bruce discloses the wheel center cap assembly of claim 3 wherein the retention piece extends in the axial direction of the center axis and forms, at a leading end thereof, a hook 56 that can be fitted in the retention groove (as evident from Fig. 2).
Regarding claim 5, Bruce discloses the wheel center cap assembly of claim 4, wherein the retention piece extends with its cross section progressively decreasing from its base end to its leading end (as evident from Fig. 2 in as much as Applicant shows such in Fig. 8).
Regarding claim 6, Bruce discloses the wheel center cap assembly of claim 3, wherein: the retention piece extends in the radial direction of the center axis (as evident from Fig. 2); and a diameter of a contour circle delimited by leading ends of a plurality of the retention pieces is shorter than a diameter of the shaft member (as evident from Fig. 2 in that the shaft member forms a groove that receives the retention piece and the groove is defined by portions with a greater outer diameter than the diameter defined by the hook of the retention piece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, and to advance prosecution, Claim(s) 3–6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of US 5286092 to Maxwell, Jr. (“Maxwell”).
Regarding claim 3, Bruce discloses a wheel center cap assembly for a work vehicle configured to be attached to a hub of a wheel coupled to an axle, comprising: an adaptor 10 including a center cap 28 having a center axis and a plurality of flange portions 38 disposed on a radially outer side from an outer circumference of the center cap (as evident from Fig. 2); each flange portion, among the plurality of flange portions, including a hub attachment portion (larger circled portion below from Fig. 2) for attachment to a shaft member (18, 24) that extends in the direction of the center axis from the hub (as evident from Fig. 2); and the hub attachment portion including at least one retention piece (smaller circled portion below from Fig. 2) to be elastically retained to a retention groove formed in the shaft member (as evident from Fig. 2; see [0023], last sentence). In the event that Applicant disagrees with Examiner’s interpretation of the “outer circumference”, Examiner relies on Maxwell to teach the use of a center medallion with a diameter substantially radially concurrent with that of the hub hole (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of being able to replace the medallion without replacing the entire assembly of Bruce. In other words, with the modification of incorporating the center medallion, the center medallion would fit within 28 and thus represent the center cap recited in claim 3. Furthermore, such a modification would allow the assembly of Bruce to interchange on any wheel regardless of make and model of the vehicle with only the medallion required to be changed to thus match up with the make / model of the vehicle. 
Regarding claims 4-6, Bruce as modified by Maxwell for claim 3, discloses the elements set forth therein without further modification as discussed above in the rejections under 35 U.S.C. 102. 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Cuevas discloses protruding piece pressing the side wall toward the center axis; not away as claimed and disclosed (see [0024]; also see Fig. 6). 
Response to Arguments
Applicant's arguments (“Remarks”) filed 7/5/22 have been fully considered but they are not persuasive. 
Applicant argues that Cuevas does not teach the limitations of independent claim 1. Specifically, Applicant argues that “CUEVAS is uneven in only a direction extending along an analogous center axis” (emphasis in original). Remarks 9. Applicant argues that since the inner diameter of the center portion of 54 provides a “constant inner diameter” at the inner circumferential face then Cuevas fails to disclose the argued limitation. Id. Examiner disagrees and cites Fig. 3. Specifically, Examiner relies upon the portion that is circled in the reproduced Figure 3 below and notes that the claim does not further limit which circumferential face of the through hole is relied upon. There is a radially outer circumferential face and a radially inner circumferential face of the through hole. Examiner is relying upon the radially outer circumferential face to disclose the argued limitation. The varying diameters (D3, D4, D5, D6, D7) shown in Fig. 4 provide further express support for such unevenness in the radial direction. Further, putting aside any differences between expressly claiming an inner and outer circumferential face, it is the tab 72 that in part (along with 74) defines the circumferential face of the through hole and it is the tabs that provide unevenness and varying radial dimensions as evident from the varying diameters of D3-D7. Therefore, Cuevas discloses that the uneven portion is uneven in at least a radial direction of the center axis as recited in claim 1.  

    PNG
    media_image4.png
    195
    402
    media_image4.png
    Greyscale
 
Applicant next argues that Bruce does not teach the limitations of independent claim 3. Specifically, Applicant argues that “the allegedly analogous flange portions 38 in BRUCE are positioned on an inner side of the outer circumference of the center cap 28 in the radial direction (i.e., inside the inboard surface 32 of the wheel ornamentation body 28)” (emphasis in original). Remarks 12. Examiner disagrees that Bruce does not disclose such to the extent that the cap of Bruce sets forth multiple outer circumferences. The below annotated figure represents four outer circumferences with one positioned on an axially inner side of the cap and from which the flange portions extend (as evident from “3” in the annotated figure below). Therefore, Bruce discloses flange portions disposed on a radially outer side from an outer circumference of the center cap. Furthermore, examiner provides the alternate rejection as it would have been obvious to one of ordinary skill in the art to incorporate a center disk into the assembly of Bruce for the same reasons set forth above. 

    PNG
    media_image5.png
    1169
    877
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617